Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 4,095,716 (Meany).
In Re claim 1 Meany discloses a scoop system comprising; a scoop (24), comprising a bolt (28), and a handle (shown extending from bolt 28 to bowl of scoop in Figure 2) extending from the bolt, and a chamber (26) configured to receive the bolt of the scoop for selective securement of the scoop within the chamber (shown in Figures 1 and 2).
In Re claim 9 Meany discloses an arm extending from the bolt and a spoon disposed at the end of the arm (at element 24 in Figure 2).
In Re claim 10 Meany discloses a handle comprising an arm comprising a first portion extending perpendicularly away from the bolt (portion of handle connected at 90 degrees to bolt 28 in Figure 1), and a second portion extending at an angle between the first portion and the spoon (portion of handle connecting to bowl of spoon in Figure 1).
Allowable Subject Matter
Claims 11-21 are allowed
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The limitations of a chamber comprising a passage through which the bolt can be inserted during use, and a base portion having  passageway through which a strap is passed, in the context of the claims and in the presence of the other limitations, are not anticipated or made obvious by the prior art of record in the examiner’s opinion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 5,482,095 discloses a scoop and a scoop holder which is affixed to a container. US Patent 7,156,352 discloses an accessory holder which is affixed to a container using a strap. US PGPub 2008/0047997 discloses a tool holder similar in structure to the tamper holder in the applicant’s disclosure. WO 2019/015850 discloses a makeup container having an applicator comprising a bolt which is connected to a chamber in the container.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753